Per Curiam.
Oliver H. Lee has filed in this court his petition for a writ of habeas corpus, alleging that he is being illegally restrained of his liberty by the superintendent of the state penitentiary. Five grounds are urged upon which petitioner predicates the illegality of the information, judgment, and sentence in cause No. 9207, Columbia county superior court.
We find merit in only one of these contentions. Petitioner was sentenced to life imprisonment upon his plea of guilty to the crime of being an habitual criminal. There is no such crime as “habitual criminal.” In re Cress, 13 Wn. (2d) 7, 123 P. (2d) 767.
We order and direct the superintendent of the state penitentiary to deliver the petitioner into the custody of the sheriff of Columbia county, for resentence by the superior court of that county, for the crime of forgery in the first degree, taking into consideration the finding that he was an habitual criminal. Petitioner shall have the right to apply to this court for final judgment upon his petition here if, at the expiration of thirty days from the time of his delivery into the custody of the sheriff, he shall not have been re-sentenced. Blake v. Mahoney, 9 Wn. (2d) 110, 113 P. (2d) 1028; In re Cress, 13 Wn. (2d) 7, 123 P. (2d) 767; In re Towne, 14 Wn. (2d) 633, 129 P. (2d) 230.